                 Case 1:14-cr-00799-RA Document 166
                                                165 Filed 03/26/21
                                                          03/25/21 Page 1 of 1
Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza
New York, New York 10004
Tel: +1.212.859.8000
Fax: +1.212.859.4000
www.friedfrank.com



                                                                                           Direct Line: +1.212.859.8592
                                                                                           Email: steven.witzel@friedfrank.com


                                                                                           March 25, 2021

Via CM/ECF

The Honorable Ronnie Abrams                                                                                     Application granted.
United States District Court for the
   Southern District of New York                                                                                SO ORDERED.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007                                                                                        _____________________
                                                                                                                Ronnie Abrams, U.S.D.J.
             Re:          United States v. Georgescu, Case No. 14-cr-00799-RA                                   March 26, 2021

 Dear Judge Abrams:

         Pursuant to the Court’s March 18, 2021 order (ECF No. 164), I write to inform the Court
that I spoke with Mr. Georgescu yesterday (March 24, 2021), and he has confirmed that we will
continue to represent him in connection with the above-captioned action. With respect to Mr.
Georgescu’s motion for compassionate release (ECF No. 160), which he filed pro se, we
respectfully request the Court’s permission to file a supplemental submission in support of the
motion and propose that this submission be due on April 30, 2021.

       On March 25, 2021, we conferred with AUSA Ilan Graff, counsel to the Government,
who did not object to this request.

                                                                                           Respectfully Submitted,




                                                                                           Steven M. Witzel

cc:          Ilan Graff, Assistant United States Attorney (by ECF)




New York • Washington • London • Frankfurt
Fried, Frank, Harris, Shriver & Jacobson LLP is a Delaware Limited Liability Partnership
24105461
